PER CURIAM.
Appellant’s counsel stipulated that the trial judge could sentence appellant as a habitual felony offender, however, the trial judge failed to set forth findings for the imposition of the enhanced sentence as envisioned by section 775.084, Florida Statutes (1979). Appellant was then sentenced to twenty-five years imprisonment for escape. Appellant appeals from the enhanced sentence.
The judgment is affirmed but the case is remanded for the imposition of a new sentence accompanied by the necessary findings as specified by section 775.084. In addition to appellant’s counsel’s stipulation, the written judgment and sentence should reflect that appellant was sentenced as a habitual felony offender.
SCHEB, C. J., and DANAHY and CAMPBELL, JJ., concur.